Kruse, P. J. (dissenting):
According to allegations of defendant’s answer the plaintiff agreed to supply defendant’s customers with print paper in certain amounts named, at fixed prices for the first quarter of each yearly period named in the contract, and at reasonable market prices for the succeeding quarterly periods, the same to be mutually agreed upon between the parties; that the plaintiff, without reason or justification, repudiated its obligation to furnish paper for the balance of the time stated, although the customers were ready and willing to purchase the paper at any reasonable price.
*404If the contract between these parties could be construed to mean that in the absence of an agreement fixing the price, the paper should be supplied at its reasonable value, there would be no difficulty in holding the plaintiff liable for a failure to supply the paper, but such is not the contract. It provides that if the parties “ shall fail to arrange a price for any quarter before the expiration of the preceding three months, this contract, in so far as it pertains to delivery over the unexpired period, shall terminate.”
I do not see how the effect of this provision can be overcome or avoided by the motives which may have prompted the failure of plaintiff to agree upon a price. It had the right to increase the price even beyond what was reasonable or to sell its paper through another dealer or broker if there was no contract obligation to supply defendant beyond the quarter for which the price was fixed, and I think this is so whether the defendant acted as a broker or a jobber in the original negotiations. The contract as finally made between the plaintiff and defendant must govern.
The plaintiff was under the same legal obligation to furnish paper to defendant as defendant was to furnish to its customers and no more. The provisions of the contracts in that regard are precisely alike.
Order reversed and verdict of jury reinstated, with costs.